Citation Nr: 0028300	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  91-46 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disorder of multiple 
joints manifested by pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran had active duty service from July 1952 to July 
1955, and from October 1959 to September 1963.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to the current benefit sought, 
as well as an increased rating for residuals of a cervical 
laminectomy and fusion.

The Board remanded this case for additional development in 
May 1992 and July 1993.

In September 1998, the Board denied entitlement to an 
increased rating for the veteran's service-connected cervical 
spine disorder but remanded the present claim back to the RO 
for additional evidentiary development.


FINDINGS OF FACT

1.  An August 1997 VA examiner indicated that the veteran's 
polyarthritis was probably contributed to, but not caused by, 
his service-connected cervical spine disorder.  A September 
1999 VA examiner specifically indicated that the veteran's 
shoulders were aggravated by service-connected disability.

2.  The claim that the veteran manifests a disorder of 
multiple joints manifested by pain is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a disorder 
of multiple joints manifested by pain is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A.§§ 1110, 1131 (West Supp. 
2000).  Certain chronic diseases, when manifest to a degree 
of 10 percent or more within one year after the veteran's 
military service ended, may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.307(d) (1999).

Service connection is warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (1999).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of his service-connected 
condition, the veteran is to be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability prior to aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (en banc) (1995).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  The Board must undertake such an evaluation in 
spite of the fact that this case has been previously remanded 
to the RO.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Insofar as the 1999 VA examiner indicated that the 
aggravation of the veteran's nonservice-connected arthritis 
of the shoulder was proximately due to or the result of his 
service-connected cervical spine disorder, the Board 
concludes that the veteran has met the initial burden of 
presenting evidence of a well grounded claim for service 
connection for a disorder of multiple joints manifested by 
pain; however, additional evidentiary development is 
necessary prior to a final adjudication of the claim.


ORDER

The claim of entitlement to service connection for service 
connection for a disorder of multiple joints manifested by 
pain is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for a 
disorder of multiple joints manifested by pain is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In 1998, the Board remanded this case to the RO, in part, to 
afford the veteran a VA orthopedic examination to ascertain 
the nature and extent of all claimed disabilities.  The 
specialist was requested to express opinions on the nature 
and extent of the veteran's polyarthritis/polyarthralgial 
joint disease other than the service connected residuals of 
the cervical spine fusion.  Each joint affected was to be 
identified along with the diagnosis of the disease affecting 
that joint.  The existence of any systemic disability was to 
be noted.  For each affected joint or other disabilities 
identified it was to be indicated whether it was as probable 
as not that the disease was caused by or aggravated by the 
veteran's service connected cervical spine disability or 
epidural tuberculosis.  If aggravated, to what extent did the 
disease exist before aggravation and to what extent was any 
increased disability due to the service connected disability?

The veteran was thereafter afforded a VA orthopedic 
examination in September 1999.  Base on a review of the 
record and physical examination, it was noted that the 
veteran manifested arthralgia of both hips, as well as 
degenerative joint disease of the lumbar spine and both 
shoulders.  In reference to the first question posed by the 
Board, the examiner indicated that the veteran's 
polyarthritis/polyarthralgia joint disease was probably 
senile osteoarthritis.  As to the second question posed, the 
examiner indicated that it is not more likely than not that 
the disease was caused by, but it could be aggravated by, the 
veteran's service-connected cervical spine disorder.  This is 
especially true of the shoulders.  However, the examiner 
doubted that it had much affect on the lumbar spine or hips; 
this is osteoarthritis due to age.

Although the September 1999 VA examiner indicated that 
aggravation of the veteran's nonservice-connected arthritis 
of the shoulders could be proximately due to or the result of 
his service-connected cervical spine disorder, the examiner 
neglected to answer the questions concerning the degree of 
aggravation involved.  Specifically, what extent did the 
disease exist before aggravation and to what extent was any 
increased disability due to the service connected disability?  

The Board is obligated by law to ensure that the RO complies 
with its directives.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that where the remand orders of the Board or the 
Court are not complied with, the Board errs in failing to 
insure compliance.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, the Board finds additional development is 
required prior to appellate review.

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran should be afforded a 
final opportunity to identify all sources 
of treatment received for his claimed 
disabilities from October 1993 to the 
present, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should then refer the entire 
claims folder to the VA orthopedic 
physician who conducted the September 
examination of the veteran.  The doctor 
should review the claims folder and, 
based on the history of record and his 
examination, provide an addendum to the 
VA examination report reflecting opinion, 
to a reasonable degree of medical 
certainty, as to the degree of shoulder 
disability due to the service-connected 
cervical spine disorder that is over and 
above the degree of disability existing 
prior to aggravation.  If the physician 
is no longer available, then the RO 
should schedule another VA orthopedic 
examination in order to fully assess the 
current nature and degree of aggravation 
of the veteran's nonservice-connected 
degenerative joint disease of the 
shoulders caused by his service-connected 
cervical spine disorder.  It is important 
that the physician be provided with the 
claims folder and a copy of this Remand 
prior to the examination.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's claim for service connection 
for a disorder of multiple joints 
manifested by pain.

4.  If this determination remains adverse 
to the veteran, the RO should furnish the 
veteran and his accredited representative 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence and sets forth the applicable 
legal criteria pertinent to this appeal.  
The veteran should then be afforded the 
opportunity to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



